Exhibit 10.1

IGI, Inc.
2008 Management Incentive Plan

 

Eligible Participants

 

Eligible participants include the CEO and President, Executive Vice President,
and the Vice President of the Company serving in that position on the date
incentive bonuses are paid pursuant to this plan. Incentive bonuses will be
calculated on base salary earned by the participant during the company's fiscal
year with respect to which the incentive bonus is being paid and will be
pro-rated for any partial year of service to the Company by the participant.
Participants must be actively employed on the date bonuses are to be paid in
order to receive the bonus.

 

Determination of Budget Results

 

The Compensation Committee will review the Company's performance after receiving
the final audited financials from the independent auditors and compare the
results with that of the Company's annual internal budget as last approved by
the Compensation Committee ("Budget"). Normally the audit is completed each
fiscal year by the end of March.

 

Management Incentive Plan (MIP)

 

General

 

The MIP will provide for bonus payments, if any, to be calculated based on the
Company achieving certain net income or Earnings Per Share thresholds and on the
eligible participants' annual performance as reviewed by the Compensation
Committee or the Chief Executive Officer and President, as further provided
below.

 

Determination of Target Payouts

 

The awards under the MIP may be granted if the Company achieves either a net
income or Earnings Per Share target. Each year, the Company shall set forth
targeted net income and Earnings Per Share targets in its Budget. Participants
will be eligible, depending on individual performance discussed below, for
payouts based on achieving the following targets (the greater level of
achievement (i.e., net income or Earnings Per Share) to be utilized for
determining the payout):

 

 

Target

 

% Awarded of Total Eligible (the
"Target Payout")

         

Less than 25% of Budget

 

0%

 

25% - 75% of Budget

 

20% or board's discretion

 

75% - 85% of Budget

 

50%

 

85% - 95% of Budget

 

80%

 

95% - 110% of Budget

 

100%

 

More than 110% of Budget

 

120%

       

<PAGE>

The target thresholds and the Target Payout percentages will be reviewed
annually.

 

Individual Performance

 

The actual amount of payment under the MIP will be based on the performance of
the individual eligible recipient. The Target Payout, if any, will be multiplied
by a performance factor determined by individual performance review ratings as
follows:

 

 

Performance Rating

 

Award Factor

             

Usually Exceeds

 

1.00

   

Fully Meets

 

  .80

   

Usually Meets

 

  .50

   

Below

 

  .00

           

The performance rating will be based on the annual Performance Review criteria
set in Evaluation Form for such officers. The Board's Compensation Committee
will be responsible for the performance review of the Chief Executive Officer
and President. The Chief Executive Officer and President will be responsible for
performance reviews for all other qualifying officers under the MIP.

 

Maximum Individual Award

 

Individual awards as a maximum percent of salary earned in the fiscal year by
measure of overall position are:

 

 

Position

 

% of Salary

             

CEO and President

 

100%

   

Executive Vice President

 

  30%

   

Vice President

 

  30%

           

Any awards under the MIP will be in addition to any annual base compensation
increase approved.

 

Form of MIP Payment

 

Payments under the MIP will be made in cash within 60 days after the first
Annual Shareholder Meeting following the applicable fiscal year with respect to
which the incentive bonus is being paid. Notwithstanding the foregoing, no
participant will have a claim or cause of action against the Company as a result
of the delay of any payment otherwise due hereunder if, consistent with Treas.
Reg. Section 1.409A-3(d): (i) the delay occurs solely because the deliver of the
payment would jeopardize the Company's ability to continue as a going concern,
and (ii) the payment is actually made during the first taxable year of the
Company in which it no longer jeopardizes the ability of the Company to continue
as a going concern.

<PAGE>